DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election of Group I invention filed on 31 October 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Currently, claims 1-5 are pending, and claims 1-3 are under consideration. Claims 4 and 5 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/25/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. provisional application 63/058,966 filed 07/30/2020, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (product, i.e., composition).  

Claims
Applicant is advised that should claim 7 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claim 2 recites “wherein the clinical study is in pediatric patient from 6 years to less than 12 years old for moderate to severe plaque psoriasis who are candidates for phototherapy or systemic therapy”, which limitation does not in any way alter the nature or further limit the pharmaceutical composition of claim 1, from which claim 2 is dependent.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,765,724 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1, 8 and 9 of ‘724 patent are drawn to a method of treating psoriasis with a pharmaceutical composition comprising an antibody to both IL-12 and IL-23, wherein the antibody comprises a VH of SEQ ID NO: 7 and a VL of SEQ ID NO: 8; or CDRs of SEQ ID NO: 1-6, respectively.  SEQ ID NO: 1-8 of ‘724 patent are 100% to the present SEQ ID NO: 1-8, respectively.  As such, claims 1, 8 and 9 of ‘724 patent anticipate the present claims 1 and 2.  Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 11,197,913 Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9 and 25 of copending Application No. 16/819,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1, 8, 9 and 25 of ‘629 application are drawn to a method of treating psoriasis in a pediatric patient with a pharmaceutical composition comprising an anti-IL-12/IL-23 p40 antibody, wherein the antibody comprises CDRs of SEQ ID NO: 1-6, respectively (claims 1 and 25, for example); or a VH of SEQ ID NO: 7 and a VL of SEQ ID NO: 8 (claims 8 and 25, for example); or a H chain of SEQ ID NO: 10 and a L chain of SEQ ID NO: 11 (claims 9 and 25, for example); and wherein the pharmaceutical composition is administered subcutaneously (claims 2 and 25, for example).  SEQ ID NO: 1-8, 10 and 11 of ‘629 application are 100% to the present SEQ ID NO: 1-8, 10 and 11, respectively.  As such, claims 1, 2, 8, 9 and 25 of ‘629 application anticipate the present claims 1-3.  Therefore, the conflicting claims are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-28 and 42 of copending Application No. 17/931,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 (misnumbered as “10-12”) of copending Application No. 17/175,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims “10-12” of ‘129 application are drawn to a pharmaceutical composition comprising an anti-IL-12/IL-23p40 antibody, wherein the antibody comprises CDRs of SEQ ID NO: 1-6, respectively (claim “10”); or a VH of SEQ ID NO: 7 and a VL of SEQ ID NO: 8 (claim “11”); or a H chain of SEQ ID NO: 10 and a L chain of SEQ ID NO: 11 (claim “12”).  SEQ ID NO: 1-8, 10 and 11 of ‘129 application are 100% to the present SEQ ID NO: 1-8, 10 and 11, respectively.  As such, claims “10-12” of ‘129 application anticipate the present claims 1 and 2.  Therefore, the conflicting claims are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite for the recitation “A pharmaceutical composition of an anti-IL-12/IL-23p40 antibody, comprising: a. an antibody comprising: …; and b. packaging comprising one or more drug product label elements …” because the packing or label elements cannot be a part of the pharmaceutical composition.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pippig et al. (WO 2018/024770A1, 2/8/2018).
Pippig discloses a pharmaceutical composition comprising an ustekinumab antibody (page 26, lines 4-5), which is marketed under the name Stelara®, and is a fully human IgGl antibody that binds to the p40 subunit of both IL-12 and IL-23 and thereby blocks the inflammatory response in a patient's body; wherein the amino acid sequences of the heavy and light chain of ustekinumab are displayed in SEQ ID NOs 1 and 2, respectively; and ustekinumab can be used for the treatment of moderate to severe plaque psoriasis and of active psoriatic arthritis as well as for the treatment of moderately to severely active Crohn's disease (page 7, lines 19-25).  Pippig’s SEQ ID NOs 1 and 2 are 100% identical to the present H and L chains of SEQ ID NO: 10 and 11, respectively.  Additionally, Pippig teaches that ustekinumab is administered subcutaneously (page 27, lines 13-15, for example).  Therefore, the reference anticipates claims 1-3.  Note, with respect to the limitation of “drug product label elements” (data from a clinical study in pediatric patients with moderate to severe psoriasis) recited in claim 1, such printed matter is not given patentable weight because the printed matter is neither functionally nor structurally related to the associated pharmaceutical composition, i.e., the printed matter does not in any way affect or is not in any way related to the structure or function of the pharmaceutical composition (also see MPEP 2111.05); and packaging material or drug product label elements (even with new uses) do not render an old or known product novel.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen Biotech (2016), and as evidenced by Pippig et al. (WO 2018/024770A1, 2/8/2018).
Janssen Biotech discloses highlights prescribing information of STELARA (ustekinumab) injection, for subcutaneous or intravenous use, wherein ustekinumab is a human IgG1κ monoclonal antibody against the p40 subunit of the IL-12 and IL-23; and is indicated for the treatment of adult patients with moderate to severe plaque psoriasis, active psoriatic arthritis (PsA), and moderately to severely active Crohn’s disease (CD) (page 1, 1st column; and page 16, 2nd paragraph, for example).  In addition, as evidenced by Pippig, the amino acid sequences of the heavy and light chain of ustekinumab are displayed in SEQ ID Nos. 1 and 2 herein (page 7, lines 19-25), which are 100% identical to the present H and L chains of SEQ ID NO: 10 and 11, respectively.  Therefore, the reference anticipates claims 1-3.  Note, with respect to the limitation of “drug product label elements” (data from a clinical study in pediatric patients with moderate to severe psoriasis) recited in claim 1, such printed matter is not given patentable weight for the same reason discussed above.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/10/22